Citation Nr: 0401484	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-02 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation greater than 30 
percent for 
service-connected bilateral hearing loss.

2.  Entitlement to an increased evaluation greater than 10 
percent for 
service-connected bilateral tinnitus.

3.  Entitlement to an earlier effective date than March 7, 
2000, for a 
60 percent evaluation for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1955 to 
August 1971. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which increased the evaluation of 
the veteran's service-connected bilateral hearing loss to 30 
percent, effective January 3, 2000.  In the November 2000 
rating decision, the RO also continued the evaluation of the 
veteran's service-connected bilateral tinnitus at 10 percent 
disabling.

This appeal also arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which increased the evaluation of 
the veteran's service-connected bronchial asthma to 60 
percent, effective March 9, 2000.  In January 2001, the 
veteran submitted a notice of disagreement (NOD), and argued 
that the effective date of the 60 percent evaluation should 
be May 3, 1999.  

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

Regarding both the claim for an increased evaluation for 
service-connected bilateral hearing loss and the claim for an 
increased evaluation for service-connected bilateral 
tinnitus, the veteran has not been made aware of all notice 
and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO must communicate to 
the veteran, pursuant to the VCAA, any information that is 
necessary to substantiate his claim for an increased 
evaluation greater than 30 percent for service-connected 
bilateral hearing loss, and his claim for an increased 
evaluation greater than 10 percent for service-connected 
bilateral tinnitus.

Regarding his claim to an earlier effective date than March 
7, 2000, for service-connected bronchial asthma, the veteran 
has not been made aware of all the laws and regulations 
necessary to establish entitlement.  A VCAA letter dated 
February 2003 was mailed to the veteran.  However, the RO 
must communicate to the veteran, pursuant to the VCAA, the 
specific laws and regulations that are necessary to 
substantiate his claim to an earlier effective date than 
March 7, 2000, for a 60 percent evaluation for service-
connected bronchial asthma.

Last, under 38 U.S.C.A. § 5103A (d) (West 2002), VA must 
provide a claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, a October 2000 VA audiological examination 
indicated that the veteran had tinnitus and moderate to 
profound sensorineural hearing loss in both ears.  In 
November 2000, evaluation of the veteran's service-connected 
bilateral tinnitus was continued as 10 percent disabling, and 
evaluation of the veteran's service-connected bilateral 
hearing loss was increased to 30 percent disabling.

The record, however, does not contain sufficient, current 
medical evidence for VA to make a decision on the veteran's 
claims for increased evaluation of his hearing loss and 
tinnitus.  While the veteran claimed in November 2001 that 
his hearing disability had worsened, the evidence of record 
does not show that the veteran has had an audiological 
examination since October 2000.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  Ensure that all provisions of VCAA 
are properly applied in the development 
of the claims.  Proper application of 
VCAA includes, but is not limited to, 
communicating to the veteran all laws, 
regulations and evidence necessary to 
substantiate his claims for entitlement 
to an increased evaluation greater than 
30 percent for service-connected 
bilateral hearing loss, entitlement to an 
increased evaluation greater than 10 
percent for service-connected bilateral 
tinnitus, and entitlement to an earlier 
effective date than March 7, 2000, for a 
60 percent evaluation for service-
connected bronchial asthma.

2.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  The 
veteran's hearing acuity at puretone 
thresholds of 1000, 2000, 3000 and 4000 
Hertz should be noted, as well as his 
speech recognition percentages under the 
Maryland CNC test.
 
3.  Re-adjudicate the veteran's claims of 
entitlement to an increased evaluation 
greater than 30 percent for service-
connected bilateral hearing loss, 
entitlement to an increased evaluation 
greater than 10 percent for service-
connected bilateral tinnitus, and 
entitlement to an earlier effective date 
than March 7, 2000, for a 60 percent 
evaluation for service-connected bronchial 
asthma.

In the event that the claims are not 
resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to an increased 
evaluation greater than 30 percent for 
service-connected bilateral hearing loss, 
entitlement to an increased evaluation 
greater than 10 percent for service-
connected bilateral tinnitus, and 
entitlement to an earlier effective date 
than March 7, 2000, for a 60 percent 
evaluation for service-connected bronchial 
asthma, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




